Case: 13-15700    Date Filed: 06/23/2014   Page: 1 of 4


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-15700
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 2:13-cr-00109-WS-C-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

NORRIS DEWAYNE JOHNSON,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                 (June 23, 2014)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Norris Dewayne Johnson appeals his total sentence of 108 months’

imprisonment, imposed after pleading guilty to two counts of being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). Johnson appeals the
              Case: 13-15700     Date Filed: 06/23/2014    Page: 2 of 4


district court’s “denial of the opportunity to present evidence” in the form of

witness testimony at the sentencing hearing. He says that he sought to introduce

this evidence in an effort to show that he acted in self-defense so that he would not

be sentenced under the guideline that cross-references the attempted murder

guideline, U.S.S.G. §§ 2K2.1 and 2A2.1. After careful review, we affirm.

      When a party does not object to a perceived sentencing error at the district

court, we review for plain error only. United States v. Castro, 455 F.3d 1249, 1251

(11th Cir.2006). If there is (1) an error (2) that is plain and (3) affects substantial

rights, then we may exercise our discretion to correct the error, but only if (4) the

error seriously affects the fairness, integrity, and public reputation of judicial

proceedings. United States v. Lewis, 492 F.3d 1219, 1222 (11th Cir. 2007) (en

banc). For an error to have affected substantial rights, the defendant must show

that it “affected the outcome of the district court proceedings.” See United States

v. Rodriguez, 398 F.3d 1291, 1299 (11th Cir. 2005) (quotations omitted). To meet

this burden, the defendant must establish a reasonable probability of a different

result but for the error. Id. In applying the manifest injustice standard, we ask

whether the error was a fundamental defect that inherently results in a miscarriage

of justice or an omission inconsistent with the rudimentary demands of fair

procedure. See United States v. Tamayo, 80 F.3d 1514, 1521-22 (11th Cir. 1996).

      Here, Johnson failed to raise his argument at sentencing. The record clearly


                                          2
              Case: 13-15700     Date Filed: 06/23/2014   Page: 3 of 4


reflects that Johnson never attempted to call his witnesses at the sentencing hearing

even though the district court allowed him to subpoena them and they were present

at the hearing. Johnson cannot argue that “the court refused to allow [him] to put

on his witnesses,” when he never allowed the district court a chance for refusal.

We therefore review for plain error.

      Under the plain error standard of review, Johnson cannot show that his

substantial rights were affected by his witnesses not testifying at the sentencing

hearing. Indeed, even though Johnson’s witnesses never testified at the sentencing

hearing, the record shows that Johnson’s lawyer made the district court fully aware

of what the witnesses’ proffered testimony would be -- that Johnson acted in self-

defense on the day in question. The court nevertheless allowed the cross-reference

to attempted murder based on the facts Johnson admitted at his plea colloquy. The

court then adopted the PSI’s guideline calculations (including the cross-reference)

and imposed a sentence within the applicable guideline range. Under these facts,

Johnson cannot show a reasonable probability that the ultimate outcome -- his

sentence -- would have been different if his witnesses had been allowed to testify

at sentencing. See United States v. Gallego, 247 F.3d 1191, 1198-99 (11th Cir.

2001) (error did not affect defendant’s substantial rights, and could not be basis for

plain error relief, where undisputed evidence supported enhanced sentencing

range). Thus, he cannot meet his burden of showing that his substantial rights


                                          3
              Case: 13-15700   Date Filed: 06/23/2014   Page: 4 of 4


were affected by the error, if any, and his argument cannot meet the bar set for

plain error review. There being no “fundamental defect” here that would result in

a miscarriage of justice, Johnson cannot show that manifest injustice would result

from this Court refusing to consider his claim. Tamayo, 80 F.3d at 1521-22.

      AFFIRMED.




                                        4